UNITED STATES DISTRICT COURT                                           EASTERN DISTRICT OF TEXAS


RODNEY BRIDGES,                                           §
                                                          §
                  Petitioner,                             §
                                                          §
versus                                                    §    CIVIL ACTION NO. 1:19-CV-30
                                                         §
                                                          §
WARDEN, FCI BEAUMONT LOW,                                 §
                                                          §
                  Respondent.                             §

    MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING THE
         MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, Rodney Bridges, a federal prisoner formerly confined at FCI Beaumont Low,

proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends the petition be dismissed for failure to exhaust administrative

remedies.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Petitioner

filed objections to the Magistrate Judge’s Report and Recommendation on February 21, 2019.1 This

requires a de novo review of the objections in relation to the pleadings and the applicable law. See

FED. R. CIV. P. 72(b).




1
         Petitioner filed a Motion for Reconsideration (docket entry no. 5). This court liberally construes the Motion
         for Reconsideration as Objections to the Report and Recommendation of United States Magistrate Judge.
       Petitioner originally claimed the BOP miscalculated his sentence and failed to properly

award him good time credits. As a result, petitioner alleged he would miss the opportunity to benefit

from prerelease custody or the Second Chance Act.

       A review of the Bureau of Prison’s website reveals, however, that petitioner was released

on July 31, 2019.2 Petitioner has not updated the Court with a current address in order for the court

to communicate with him further.

       “Under Article III of the Constitution, federal courts may adjudicate only actual, ongoing

cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990). The “case or

controversy” requirement subsists throughout the case during all stages, and a case becomes moot

if it no longer presents a case or controversy. Spencer v. Kemna, 523 U.S. 1, 7 (1998) (quoting

Lewis, 494 U.S. at 477-78). Generally, any set of circumstances eliminating the controversy after

the lawsuit is filed renders the case moot. Center for Individual Freedom v. Carmouche, 449 F.3d

655, 661 (5th Cir. 2006). A case becomes moot “when the issues presented are no longer alive or

the parties lack a legally cognizable interest in the outcome.” United States v. Parole Comm’n v.

Geraghty, 445 U.S. 388, 396-97 (1980)

       A petitioner does present an Article III controversy when he demonstrates “some concrete

and continuing injury other than the now-ended incarceration” -- a “collateral consequence of the

conviction.” Spencer, 523 U.S. at 7. For the courts to exercise jurisdiction over a petitioner no

longer in custody, that petitioner must demonstrate both that he was in custody when he filed the

petition, and that his subsequent release has not rendered the petition moot. Zalawadia v. Ashcroft,

371 F.3d 292, 297 (5th Cir. 2004).


2
       https://www.bop.gov/inmateloc/

                                                 2
       Since his release, petitioner has not contacted the court with a new address. Petitioner has

not demonstrated to the court he has a continuing injury after his release, and he may have lost

interest in pursing his claims for early release due to the claims being moot.

                                             ORDER

       Accordingly, the objections of the plaintiff are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

PARTIALLY ADOPTED to the extent it recommends dismissal. The dismissal will be without

prejudice. A Final Judgment will be entered in accordance with the recommendations of the

Magistrate Judge.


        SIGNED at Beaumont, Texas, this 28th day of August, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 3
